          Case 1:21-cv-02886-KPF Document 27 Filed 08/17/21 Page 1 of 2

             LEE LITIGATION GROUP, PLLC
                              148 WEST 24TH STREET, 8TH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1188
                                         FAX: 212-465-1181
                                    INFO@LEELITIGATION.COM
WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                  August 16, 2021
Via ECF
The Honorable Katherine Polk Failla, U.S.D.J.
United States District Court, S.D.N.Y.
40 Foley Square
New York, New York 10007
                                                                MEMO ENDORSED
                       Re:    Joel de Jesus et al., v. Kdem Eats Inc.., et al.
                              Case No. 21-cv-02886(KPF)

Dear Judge Failla:

        We are Counsel to Plaintiffs in the above-captioned case and write to inform the Court that
Defendants have not yet produced the information required under the Court’s discovery protocols
for this case, according to which Court-ordered production was due on August 3, 2021 (Docket
24), On August 5, 2021, the Parties met and conferred telephonically to discuss Defendants’
deficient production. Defendants’ advised Plaintiffs that Defendants would provide their
production to Plaintiffs by August 13, 2021. To date, Plaintiffs have not received the Court-ordered
production. Pursuant to Local Rule 37.2, Plaintiffs request an informal conference with the Court
for a pre-motion discovery conference. Plaintiffs respectfully request that the Court compel
Defendants to produce their required production, so that the parties may enter into meaningful
settlement discussions.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.


cc:    all parties via ECF
           Case 1:21-cv-02886-KPF Document 27 Filed 08/17/21 Page 2 of 2
Application GRANTED. The parties are hereby ORDERED to appear for a
telephone conference pursuant to Local Rule 37.2 on August 27, 2021, at 2:00
p.m. If before this scheduled date, Defendants have made their required
productions, the parties shall promptly notify the Court, and this
conference will be adjourned.

The dial-in information is as follows: At 2:00 p.m. the parties shall
call (888) 363-4749 and enter access code 5123533.     Please note the
conference will not be available prior to 2:00 p.m.

Date:    August 17, 2021                   SO ORDERED.
         New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
